                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                           WESTERN DIVISION

 MALINDA BENOIT, Executor for the
 Estate of Dustin Herbst,

              Plaintiff,                            No. 19-CV-4026-LTS-KEM

 vs.                                                          ORDER

 SIOUX COUNTY, IOWA; and JUDY
 PLENDEL, BRENT DEBOER,
 COLLEEN MCMAHON, RYAN
 SANDBULTE, and JASON BERGSMA,
 individually and as correctional
 officers/jailers of Sioux County, Iowa;

              Defendants.
                                ____________________

       This matter is before the court on Defendants’ Motion to Strike Section of
Plaintiff’s Petition. Doc. 2. Defendants move to strike paragraphs 18 through 34 of
Plaintiff’s petition (Doc. 3) as unnecessary surplusage that unfairly prejudices
Defendants. Plaintiff resists the motion (Doc. 5), arguing these paragraphs are relevant
to Plaintiff’s claims and “provide important historical, contextual, and background for
Plaintiff’s claims.” Doc. 5 at 3.
       The petition contains claims of wrongful death-negligence (Count I) and
unreasonable detention and/or denial of medical care (Count II), arising from the suicide
of Dustin Herbst while in custody at the Sioux County Jail in Orange City, Iowa. Doc.
3 at 14-19. The petition contains a preliminary statement and allegations addressing
jurisdiction, the parties involved, and venue (paragraphs 1-17). Id. at 1-4. The petition
also contains factual allegations about Sioux County Jail policies and rules (paragraphs



       Case 5:19-cv-04026-LTS-KEM Document 11 Filed 09/27/19 Page 1 of 4
35-42), Herbst’s background and conduct (paragraphs 43-55, 62-65), and conduct of
Defendants (paragraphs 56-61, 66-80). Id. at 5-14. The paragraphs at issue fall under
headings “Overview of the Problem of Suicide in U.S. Jails” (paragraphs 18-26) and
“The Role of Corrections Professionals in Preventing Jail Suicide” (paragraphs 27-34).
Id. at 4-5. They provide general statistics and propositions about these topics and no
specific allegations connected to the parties in this case.
       A court may strike “from a pleading . . . any redundant, immaterial, impertinent,
or scandalous matter.” Fed. R. Civ. P. 12(f). Motions to strike under Rule 12(f) are
disfavored and infrequently granted, although the court “enjoys ‘liberal discretion’” on
whether to grant such a motion. Stanbury Law Firm v. I.R.S., 221 F.3d 1059, 1063
(8th Cir. 2000) (quoting Thor Corp. v. Automatic Washer Co., 91 F. Supp. 829, 832
(D.C. Iowa 1950)); see also see also Nelson v. Long Lines Ltd., No. C02-4083-MWB,
2003 WL 21356081, at *4 (N.D. Iowa 2003) (discussing standard for the “drastic
measure” of striking pleadings under Rule 12(f)) . The lower court in Stanbury, “[i]n a
single short paragraph,” on its own motion, and without specifying the offending
portions, struck the plaintiff’s pleadings in their entirety because they were not relevant
to the claim at issue and “could only have been included to impugn” a related non-party
to the action. Stanbury, 221 F.3d at 1061. The Eighth Circuit Court of Appeals found
that although portions of the pleadings “may not be strictly relevant to [the plaintiff’s
claim] per se,” the information “provides important context and background” to the
lawsuit. Id. at 1063; see also Cross v. Bad Boy, Inc., No. 4:08CV3007 JLH, 2008 WL
5274101, at *2-3 (E.D. Ark. 2008) (denying motion to strike allegations of sexual
harassment occurring prior to the relevant period in the complaint, noting the ongoing
nature often involved in sexual harassment cases); Nelson, 2003 WL 21356081, at *4
(finding paragraphs that “provide the history and background of [plaintiff’s] alleged


                                              2

      Case 5:19-cv-04026-LTS-KEM Document 11 Filed 09/27/19 Page 2 of 4
employment relationship with [defendant]” in an employment case were not redundant,
immaterial, or impertinent under Rule 12(f)).
       The specific paragraphs at issue here, by comparison, do not contain specific
factual information related to Benoit’s claims, but rather an overview of the general
subject matter in those claims. See Doc. 5-1 at 4-5 (Benoit describes the paragraphs as
providing information about “the prevalence of jail suicides in smaller jails, risk factors
linked to jail suicide, warning signs of an inmate[’]s suicide risk, location of most jail
suicides (the cell), the most common method of suicide in jails (hanging), and the role of
corrections administration and officers—like the Defendants—in preventing jail
suicides.”) The paragraphs do not relate to specific prior instances involving Sioux
County, nor is there any indication from the complaint that Sioux County was aware of
the information or that it affected its policies and the events in this case. Accordingly, it
appears the paragraphs “do not appear to have any real bearing on the case.” Jameson
v. State Farm Mut. Auto. Ins. Co., 871 F. Supp. 2d 862, 874 (W.D. Mo. 2012) (granting
motion to strike portions of a complaint that involved allegations of defendant’s prior
conduct in handling insurance claims that had “no apparent connection” with the current
allegations in the complaint).
       The rest of Benoit’s petition contains detailed factual allegations that make the
paragraphs unnecessary in order to understand Benoit’s claims and theory of the case. In
addition to being unnecessary, the paragraphs may also complicate the case by inserting
additional matters beyond the facts and claims at issue. Although Plaintiff may seek to
introduce evidence at trial consistent with the paragraphs at issue, such evidence would
not be required to establish Plaintiff’s claims in this case. Finally, granting the motion
to strike will not require significant amendment of the petition—the paragraphs at issue
may be easily excised—and will not unduly delay the case. See Vanwyngarden v.
America West Airlines, Inc., No. 4:05-cv-00024-REL-RAW, 2005 WL 8157981, at *1

                                             3

      Case 5:19-cv-04026-LTS-KEM Document 11 Filed 09/27/19 Page 3 of 4
(S.D. Iowa 2005) (denying motion to strike, in part, because allowing the petition to be
recast “would impart delay without any real, practical benefit.”).
      IT IS ORDERD the motion to strike (Doc. 2) is granted. Plaintiff shall file an
amended petition consistent with this ruling.
      IT IS SO ORDERED this 27th day of September, 2019.


                                         Kelly K.E. Mahoney, Chief Magistrate Judge
                                         United States District Court
                                         Northern District of Iowa




                                            4

      Case 5:19-cv-04026-LTS-KEM Document 11 Filed 09/27/19 Page 4 of 4
